y_n

\COC\]O\Ul-I>LDN

OO\IO\Lll-PUJN>-‘O\DOO\]O\U\-PWNF_‘O

 

 

l
IN THE II,LISTRICT COURT OF GUAM

TI§RRITORY oF GUAM
BAi\JKRUPTCY DIVISION
In re: : Chapter 11 Bankruptcy
ARCHBISHOP OF AGANA, Case No. 19-00010

AFFIDAVIT PAUL A. RICHLER IN
SUPPORT OF APPLICATION TO

a Corporation Sole,

Debtor. l EMPLOY LAW OFFICE OF PAUL A.
l RICHLER AS SPECIAL INSURANCE
COUNSEL TO THE OFFICIAL
COMMITTEE OF UNSECURED

CREDITORS

 

1

I, Paul A. Richler, declare und r penalty of perjury as follows, pursuant to Rules 2014(a)
and 2016(b) of the Federal Rules of B nkruptcy Procedure:

l. I am a principal in the w Offices of Paul A. Richler ("Richler"), which I opened
on October l, 2011. Previously, and ince 1987, I Was a partner in the Litigation Practice of
Morgan Lewis & Bockius LLP ("MLl ").lMy business address is 15332 Antioch-Street, Suite
305; Pacific Palisades, CA 90272. '

2. I am authorized by Richler to make this affidavit in support of Richler's

employment as special insurance counsel for the Official Cornmittee of Unsecured Creditors (the

"Cornmittee") in the above-captioned lankruptcy case (the "Bankruptcy Case").

 

l All terms not otherwise defined in this Affld| vit shall have the meanings ascribed to them in the Application,
defined below.
7
APPLICA'I"ION TO EMPLOY RICHLER

Case 19-00010 Document 119-1 Filed 03/26/19 Page 1 of 6

 

\QOO\IO\Ul-PL)JN>-\

NN[\)NN[\)[\)[\)\\)»-~)->-‘)-‘v-l>-¢»-¢»-l)-\»-\
OO\IO\Ul-I>~UJN*-‘O\OOO\IO\UI-PL»N’-‘O

 

 

3. I have personal knowledge of the facts stated in this affidavit If called as a
witness, I could and would testify competently to these facts, except where matters are stated on
information and belief. As to those fa ts, I am informed and believe that they are true.

4. I submit this affidavit in support of the Application of the Ojj”icial Committee of
Unsecured Creditors Pursuant to Fed R. Bankr. P. 201 4 for Entry of an 0rder Authorizing and
Approving the Employment of the La Ojj‘ices of Paul A. Richler as Special Insurance Counsel
to the Ojj”z'cial Committee of Unsecure‘ Creditors (the "Application").

5. In the Bankniptcy CaEe, Richler can provide the Committee with particular
expertise in insurance issues. :

6. The Committee has expressed interest in Richler rendering to the Committee in
this case, among other things, the following insurance-related services:

¢ Insurance issues relating to any proposed plan(s) of reorganization(s),

mediation(s), and/or settlement discussion(s);
0 Negotiations with insurance companies having potential liability for the
Debtor's tortuous acts; l

¢ A broad range of insurance issues, including, but not limited to, triggers for
insurance coverage for sex abuse, limits of coverage, calculation of the
number of occurrences of sex abuse, expected or intended defenses (i.e.,

coverage may not be available if the Debtor expected or intended the

injuries to occur), and other insurance defenses;

 

0 Proposed insurance policy buybacks from the Debtor's insurance carriers;

0 Litigation of insurance coverage issues; and

0 Other issues as necess' y to assist the Committee with respect to issues
relating to the Debtor's ;;surance.

7. Richler has agreed wit the Committee as follows with regard to its retention,
subject to this Court's approval: (i) no etainer has been or will be paid to Richler; (ii) neither the

Committee nor any of its members (or their representatives) shall be liable for any fees or costs

8
APPLICA ION TO EMPLOY RICHLER

Case 19-00010 Document 1 9-1 Filed 03/26/19 Page 2 of 6

 

\DOO\]O\U\-I>~L).>N>-‘

NNNNNNNNN>-‘»-¢)-g»->-\>-\)-\H»-\>-a
OO\IO\Ul-PL)JN*-*C>\OOO\IO\UI-l>~b)[\)*-\O

 

 

that Richler incurs in this Bankruptcy ase; (iii) the Richler attorneys working on this Bankruptcy

Case will be billed at a maximu

hourly rate of $575.00; and (iv) Richler will seek

reimbursement of expenses at its cost br as otherwise allowed by the Court.

8. Richler understands thzit all of its fees and expenses are subject to Court approval

9. Richler believes that il is qualified to represent the Committee in light of its

extensive, prior experience in other diocesan bankruptcy cases, including retention and legal

work as special counsel to the official
Jesus, Oregon Province (Bankr. D.
Diocese of Wilmington, Inc. (Bankr. I]

10. I have been personally

of Jesus, Oregon Province and the ln

committees of unsecured creditors in (i) In re Society of

Or., Case No. 09-30938-elp11); and (ii) In re Catholz'c

. Del., Case No. 09-13560 (CSS)).

involved as special insurance counsel in the In re Society

re Catholic Diocese of Wilmington, Inc. cases, and was

involved in the Archdiocese of Los Angeles matter.

ll. Richler has not receive
promise of payment in relation to this
Debtor's petition. No post-petition col
source other than the estate in this Ban

12. N either the Committee

d any retainer from any person, or any payment, or any

case, during the one-year period prior to the filing of the

'npensation has been paid or promised to .be paid from a

kruptcy Case.

nor its members (or any of their representatives) are or

will be liable for fees or costs that Richler incurs in its representation of the Committee.

13. Richler has received al

parties in interest in the Debtor's ba

st of the Debtor's creditors and other persons identified as

nkruptcy case, At my direction, employees of Richler

processed through Richler's computerized conflict check system the Debtor's name as well as the

names of the members of the Committ
that have been identified

l4. I have reviewed the list

ee and each of the Debtor's property and casualty insurers

of entities and compared it to the clients of Richler. Based

on that review, I have concluded that Richler does not have any conflicts with any of the entities

listed on the Conflicts Search List.

9

APPLICA'I ION TO EMPLOY RICHLER

 

Case 19-00010 Document 119-1 Filed 03/26/19 Page 3 of 6

l

 

p_a

\OOO\]O\Ul-PL)JN

NNNNNN[\)Nl\)»-*>-)-\)-l»-ar_av-\»-l>-\>-\

 

 

15.

and belief, I arn informed and believe

16.

provided and may in the future provide

Based on the process referred to above, to the best of my knowledge, information,

as follows:

Richler has not had previous contact or ties with the Debtor;

Except as disclosed on ,he attached Exhibit A, Richler has not had provided

services to any creditor

of the Debtor;

Richler is not a creditor, an equity security holder, or an insider of the

Debtor;
Richler is not nor eve
security of the Debtor;
Richler has not, withl
investment banker for

consultant to such inve

r was an investment banker for any outstanding

n three years before the Petition Date, been an
a security of the Debtor, or an accountant or

stment banker in connection with the offer, sale, or

issuance of any security of the Debtor;

Richler has not, within
officer, or employee of
Richler does not have

Debtor or of any class

two years before the Petition Date, been a director,
the Debtor or of an investment banker of the Debtor;
an interest materially adverse to the interest of the

of creditors or equity security holders by reason of

any direct or indirect relationship with, connection with, or interest in, the

Debtor or any investment banker, or for any other reason;

Except with respect to certain other bankruptcy engagements where Richler

acted as a trustee for a

debtor or as counsel to a debtor, Richler does not

have any connection wit h the United States Trustee or persons employed by

the Office of the United States Trustee; and

Richler was not owed any sums by the Debtor for services rendered or costs

advanced on behalf of the Debtor prior to the Petition Date.

Because of the nature c

10

APPLICA'I ION TO EMPLOY RICHLER
Case 19-00010 Document 119-1 Filed 03/26/19 Page 4 of 6

 

f Richler's business, it is possible that I have personally

consulting services to other creditors or parties in interest

 

oo\lca§¢>wra»-o\ooo~`ic\§§§§§._.-E

\O' OO~ \l O\ 111 § we N ,¢-*'

 

in the' Debtor‘s bankruptcy case, whic services are wholly unrelated to arry matter involvingthis

- Bankruptcy Case. However, to the pest of my knowledge none of those prior and current

engagements, including the parties listed on Exhibit A, or other dealings makes Richler “arj
interested person under the bankruptcy laws, If`Richler identifies a creditor or other party in
interest of the Debtor's banlouptcyestz;tte that Ihave previously, or will in the future bed grmidhig
services to in connection with this iBankruptcy Case, Richler will promptly disclose such
information in writing co the C@trrr ana rp me office urine Umcea states wastes

17. Richler is currently employed in unrelated cases, including bankruptcy casesj as 4
special counsel, for which other couns[eltasspeiated with this Bankruptcy Case may he involved

l believe that such connections do notl give Richler an adverse interest to the Debtor and do not ‘

_ affect Richler`s "disinterestedness" under ll U.S..Cr §:327.
l

i
Dated this 7th day o'fMarch, 2919.
l

l

 

 

/ w
Pauer. R‘ich r

n
APPLICA'\TIQN To EMPLoY RicHLER

 

Co“”@a°§’"emzi§f‘titioiib"‘ Documem lite-1 Filed 03/26/19 Page 5 of 6
l

 

\OOO\]O\Ul-I>UJN*-‘

NNNN[\)!\)[\)N[\)'r-*r-\r-»)-l»-\)-¢»-d>-lr-l>-A
OO\]O\LA~PWN*_‘O\OOC\)O\LA-PL)JN*~‘O

 

 

 

None

§lfent Na'tne;zW a

EXHIBIT A

 

 

12
APPLICATI(`)N TO EMPLOY RICHLER

Case 19-00010 Document 119-1 Filed 03/26/19 Page 6 of 6

 

 

 

